          Case 1:19-cr-00297-PAE Document 64
                                          65 Filed 04/29/20
                                                   04/30/20 Page 1 of 1




                                             April 29, 2020

VIA ECF
Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

Re:    United States v. Jose Perez
       19 Cr. 297 (PAE)

Dear Judge Engelmayer,

       Mr. Perez is currently out on bail, pursuant to 18 U.S.C. § 3142(i), and subject to home
incarceration. See Dkt. No. 62. Any leave from the residence must be approved by Pretrial
Services or the Court. Id. As the Court is aware from our weekly update letters, Mr. Perez has
been compliant with the terms of his release to date.

       I write to request that Mr. Perez be granted permission to leave his house to attend an
appointment with a tax preparer one day next week. Specifically, he intends to go to the local
H&R Block to file his 2019 taxes.

       I have spoken with Pretrial Services, by Officer John Moscato, and the government, by
Assistant United States Attorney Jacob Fiddelman, both of whom have no objection to this
request. If this request is granted, Mr. Perez will provide the date and time of the appointment to
Officer Moscato, and will provide proof of his visit once it is complete.

       Thank you for your consideration.

Respectfully submitted,
                                              GRANTED. Mr. Perez must inform the Pretrial Services
/s/
Sylvie Levine                                 Department at least 24 hours prior to his visit. The Clerk of
Attorney for Mr. Perez                        Court is requested to terminate the motion at Dkt. No. 64.
212-417-8729                                                                        4/30/2020
                                                 SO ORDERED.

                                                                   
                                                              __________________________________
                                                                    PAUL A. ENGELMAYER
                                                                    United States District Judge
